 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 1 of 8 PageID #: 269




                             UNITED STATES DISTRICT COURT                JJJ./1//cf}· Viti,
                                                                                       I_ f::  -
                                                                                            JR ILJ
                            WESTERN DISTRICT OF KENTUCKY                        F£B        . ~ Ctt=RK
                                   AT LOUISVILLE                                      23 2021
                                                                          U.S. DIST,
UNITED STATES OF AMERICA                                                 WEsr'N. DJsRICTcouRr
                                                                                     T. KENr,uCKy
                                                             SUPERSEDING INDICTMENT
V.

                                                              NO.   3:19CR-206-RGJ
BOBBY LEE SMITH                                                     18 U.S.C. § 3592
CYNTHIA ALLEN                                                       18 U.S.C. § 3591
LESA ANDRADE                                                        18 U.S.C. § 1513
                                                                    18 U.S.C. § 1512
                                                                    18 U.S.C. § 1121
                                                                    18 U.S.C. § 981
                                                                    18 U.S.C. § 373
                                                                    18 U.S.C. § 2
                                                                    28 U.S.C. § 2461

The Grand Jury charges:

                                           COUNTl
                            (Retaliating Against a Witness by Killing)

       On or about May 8, 2016, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendants, BOBBY LEE SMITH and CYNTHIA ALLEN, aided and abetted by

each other and others known and unknown to the Grand Jury, did kill A.P. in front of her eight-

year-old child, with the intent to retaliate against A.P. for the attendance of A.P. at an official

proceeding, and testimony given by A.P. in an official proceeding, that being Grand Jury testimony

on or about October 8, 2014, in the Western District of Kentucky.

       In violation of Title 18, United States Code, Sections 1513(a)(l)(A) and 2.
 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 2 of 8 PageID #: 270




The Grand Jury further charges:

                                          COUNT2
                              (Tampering with a Witness by Killing)

       On or about May 8, 2016, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendants, BOBBY LEE SMITH and CYNTHIA ALLEN, aided and abetted by

each other and others known and unknown to the Grand Jury, did kill A.P. in front of her eight-

year-old child, with the intent to prevent the attendance and testimony of A.P. in an official

proceeding, that being the trial of Case Number 3:15-CR-00058, scheduled for November 28,

2016, in the Western District of Kentucky, and with intent to prevent the communication by A.P.

to a law enforcement officer or judge of the United States of information relating to the commission

of a Federal offense.

       In violation of Title 18, United States Code, Sections 1512(a)(l)(A), 1512(a)(l)(C) and 2.



The Grand Jury further charges:

                                           COUNT3
                        (Killing a Person Aiding a Federal Investigation)

       On or about May 8, 2016, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendants, BOBBY LEE SMITH and CYNTIDA ALLEN, aided and abetted by

each other and others known and unknown to the Grand Jury, did kill A.P. in front of her eight-

year-old child, a person assisting a Federal criminal investigation, while that assistance was being

rendered and because of it.

       In violation of Title 18, United States Code, Sections 1121(a)(2) and 2.




                                                 2
 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 3 of 8 PageID #: 271




The Grand Jury further charges:

                                             COUNT4
                           (Solicitation to Commit a Crime of Violence)

        In or about March, April and May 2016, in the Western District of Kentucky, Jefferson

County, Kentucky, and elsewhere, the defendant, LESA ANDRADE, aided and abetted by others,

both known and unknown to the Grand Jury, with the intent that BOBBY LEE SMITH and

CYNTHIA ALLEN engage in conduct constituting a felony that has as an element the use,

attempted use, and threatened use of physical force against the person of another in violation of

the laws of the United States, and under circumstances strongly corroborative of that intent, did

solicit, command, induce and endeavor to persuade BOBBY LEE SMITH and CYNTHIA ALLEN

to engage in such conduct, that is to murder A.P ., a witness in an official federal proceeding, in

violation of Title 18, United States Code, Section 1512.

       In violation of Title 18, United States Code, Sections 373(a) and 2.



The Grand Jury further charges:

                                             COUNTS
                           (Solicitation to Commit a Crime of Violence)

       In or about March, April and May 2016, in the Western District of Kentucky, Jefferson

County, Kentucky, and elsewhere, the defendant, CYNTIDA ALLEN, aided and abetted by

others, both known and unknown to the Grand Jury, with the intent that BOBBY LEE SMITH

engage in conduct constituting a felony that has as an element the use, attempted use, and

threatened use of physical force against the person of another in violation of the laws of the United

States, and under circumstances strongly corroborative of that intent, did solicit, command, induce

and endeavor to persuade BOBBY LEE SMITH to engage in such conduct, that is to murder A.P.,



                                                  3
 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 4 of 8 PageID #: 272




a witness in an official federal proceeding, in violation of Title 18, United States Code, Section

1512.

        In violation of Title 18, United States Code, Sections 373(a) and 2.



                    NOTICE OF SPECIAL FINDINGS PURSUANT TO
               TITLE 18, UNITED STATES CODE, SECTIONS 3591 AND 3592

The Grand Jury further finds :

        As to Counts One, Two and Three, the defendant, BOBBY LEE SMITH,

               a. was 18 years of age or older at the time of the offenses. (18 U.S.C. § 3591(a));

               b. intentionally killed A.P. (18 U.S.C. § 359l(a)(2)(A));

               c. intentionally inflicted serious bodily injury that resulted in the death of A.P. (18

                    U.S.C. § 3591(a)(2)(B));

               d. intentionally participated in an act, contemplating that the life of a person would

                    be taken and intending that lethal force would be used in connection with a

                    person, other than one of the participants in the offense, and A.P. died as a direct

                    result of the act (18 U.S.C. § 3591(a)(2)(C));

               e. intentionally and specifically engaged in an act of violence, knowing that the

                    act created a grave risk of death to a person, other than one of the participants

                    in the offense, such that participation in the act constituted a reckless disregard

                    for human life, and A.P. died as a direct result of the act (18 U.S.C.

                    § 3591(a)(2)(D));

               f.   committed the offense after having previously been convicted of a Federal or

                    State offense punishable by a term of imprisonment of more than 1 year,




                                                   4
Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 5 of 8 PageID #: 273




               involving the use or attempted or threatened use of a firearm against another

               person (18 U.S.C. § 3592(c)(2));

          g. committed the offense in an especially heinous, cruel, or depraved manner in

               that it involved torture or serious physical abuse to AP. (18 U.S.C.

               § 3592(c)(6));

          h. committed the offenses after substantial planning and premeditation to cause

               the death of a person (18 U.S.C. § 3592(c)(9)); and

          1.   killed or attempted to kill more than one person in a single criminal episode.

               (18 U.S.C. § 3592(c)(16)).

    As to Counts One, Two and Three, the defendant, CYNTHIA ALLEN,

          a. was 18 years of age or older at the time of the offenses. (18 U.S.C. § 3591(a));

          b. aided and abetted the intentional killing of AP. (18 U.S.C. § 3591(a)(2)(A));

          c. aided and abetted the intentional infliction of serious bodily injury that resulted

               in the death of AP. (18 U.S.C. § 3591(a)(2)(B));

          d. aided and abetted the intentional participation in an act, contemplating that the

               life of a person would be taken and intending that lethal force would be used in

               connection with a person, other than one of the participants in the offense, and

               AP. died as a direct result of the act (18 U.S.C. § 359l(a)(2)(C));

          e. aided and abetted the intentional and specific engagement in an act of violence,

               knowing that the act created a grave risk of death to a person, other than one of

               the participants in the offense, such that participation in the act constituted a

               reckless disregard for human life, and AP. died as a direct result of the act (18

               U.S.C. § 3591(a)(2)(D));



                                             5
 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 6 of 8 PageID #: 274




               f.   aided and abetted the commission of the offense in an especially heinous, cruel,

                    or depraved manner in that it involved torture or serious physical abuse to the

                    A.P. (18 U.S.C. § 3592(c)(6));

               J.   committed the offenses after substantial planning and premeditation to cause

                    the death of a person (18 U.S.C. § 3592(c)(9)); and

               k. aided and abetted the killing or attempted killing of more than one person in a

                    single criminal episode. (18 U.S.C. § 3592(c)(16)).



                                   NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18, United States Code, Sections

373, 1121, 1512 and 1513, as specifically charged in Counts 1-5 of this Superseding Indictment,

BOBBY LEE SMITH, CYNTHIA ALLEN, and LESA ANDRADE, defendants herein, shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(l)(C) and

Title 28, United States Code, Section 2461, any property, real or personal, which constitutes or is

derived from proceeds traceable to the commission of said offense.



                                              A TRUE BILL.




                                              FOREPERSON




M~LA.BENNE
ACTING UNITED STATES ATTORNEY

MAB:LJW:RBB :JRA:20210216


                                                 6
 Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 7 of 8 PageID #: 275




UNITED STATES OF AMERICA v. BOBBY LEE SMITH, CYNTHIA ALLEN, and LESA ANDRADE

                                                           PENALTIES

Counts 1-3:           Death or Life imprisonment/$250,000 Fine/both/NM 5 yrs Supervised Release
Counts 4-5 :          NM 20 yrs/$250,000 Fine/both/NM 5 yrs Supervised Release
Forfeiture
                                                              NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11, 1984, as follows:

          Misdemeanor:            $ 25 per count/individual               Felony:         $100 per count/individual
                                  $125 per count/other                                    $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 3611 , 3612

Failure to pav fine as ordered may subject vou to the following:

          I.     INTEREST and PENALTIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12. 1987:

                     No INTEREST will accrue on fines under $2,500.00.

                     INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     following the two week period after the date a fine is imposed.

                     PENALTIES of:

                      10% of fine balance if payment more than 30 days late.

                      15% of fine balance if payment more than 90 days late.

          2.         Recordation of a LIEN shall have the same force and effect as a tax lien.

          3.         Continuous GARNISHMENT may apply until your fine is paid.

          18   u.s.c. §§ 3612, 3613
                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                     ofnot more than the greater of $10,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT fornot more than I year or both. 18 U.S.C. § 3615
  Case 3:19-cr-00206-RGJ Document 87 Filed 02/23/21 Page 8 of 8 PageID #: 276




RESTITUTION

If you are convicted of an offense under Title 18, U .S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           1.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

          18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S . District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah, KY 42001
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
